Filed 8/14/20 P. v. Macias CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


THE PEOPLE,                                                          D076930

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. JCF000979)

MARCOS MACIAS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Imperial County,
Poli Flores, Jr., Judge. Affirmed.

         Janice R. Mazur, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                               BACKGROUND
         On June 25, 2018, law enforcement responded to a call regarding a sex
offense in Salton City. They met with the victim, a minor, who was
emotional and crying. She told the deputies that she had been molested by
her father, defendant Marcos Macias, for the past year, starting when she
was 14 years old and in the eighth grade. She stated the sexual encounters
included sexual intercourse, and they happened once or twice a week, the
most recent occurring the night before. At first defendant denied any
wrongdoing but when told the victim’s exam showed his DNA inside her, he
stated she had initiated the contact. At that time the police did not have the
DNA information.
      On September 27, 2019, a jury found defendant guilty of one count of

forcible rape on a child victim over 14 years old in violation of Penal Code1
section 261, subdivision (a)(2) (count 1). It was not able to reach a verdict on
counts 2–8 and a mistrial was declared as to those counts.
      At a pretrial conference on October 16, 2019, an agreement was
reached whereby defendant pled no contest to forcible oral copulation, with a
stipulated sentence of the low term of seven years on the previously found
guilty verdict on count 1, and the low term of six years on count 5 to be
served consecutively, for a total prison term of 13 years. Defendant was
required to register as a sex offender pursuant to section 290. Under the
plea, all remaining counts were dismissed. Defendant waived his right to
appeal the conviction of count 1. Defendant also agreed to waive any denial
of his 1538.5 motion, issues related to strike priors, and any stipulated
sentence. On the same day, defendant reviewed the plea agreement as to
count 5, and accepted his plea to that count.
      Defendant filed a timely notice of appeal.
                             ANALYSIS
      After consulting with Appellate Defenders Inc., and thoroughly
reviewing the record, appellate counsel has filed a brief in accord with the
procedures outlined in People v. Wende (1979) 25 Cal.3d 436 (Wende), and
Anders v. California (1967) 386 U.S. 738 (Anders). She requests we conduct


1     All further statutory references are to the Penal Court.
                                        2
our own independent review of the record to determine if the record reveals
any issues that would, if resolved favorably to defendant, result in
modification or reversal of the judgement.
      To assist this court, counsel directs our attention to those areas of the
record impacting whether defendant, as part of his plea agreement,
knowingly and intelligently waived his right to appeal his conviction on count
1.
      Pursuant to counsel’s request and applicable law, we have reviewed the
record and conclude there are no arguable issues which would result in
modification or reversal.
      Appellate counsel has filed a declaration stating she has advised
defendant that a brief was being filed pursuant to Wende and Anders. She
has also advised defendant that he has a right to file a supplemental brief in
his own behalf. This court has likewise informed defendant he is entitled to
file a brief in his own behalf. He has chosen not to file a supplemental brief.
      Defendant has been represented by competent counsel on appeal.
                              DISPOSITION
      The judgment is affirmed.


                                                           BENKE, Acting P. J.

WE CONCUR:



HALLER, J.


O’ROURKE, J.




                                       3